

	

		II 

		109th CONGRESS

		1st Session

		S. 391

		IN THE SENATE OF THE UNITED STATES

		

			February 16, 2005

			Mr. Lautenberg (for

			 himself, Mr. Kerry,

			 Mrs. Boxer, and Mrs. Clinton) introduced the following bill; which

			 was read twice and referred to the Committee on Rules and

			 Administration

		

		A BILL

		To amend the Federal Election Campaign Act

		  of 1971 to prohibit certain State election administration officials from

		  actively participating in electoral campaigns. 

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Federal Election Integrity Act of

			 2005.

		

			2.

			Findings

			Congress finds that—

			

				(1)

				chief State election

			 administration officials have served on political campaigns for Federal

			 candidates whose elections those officials will supervise;

			

				(2)

				such partisan activity by the

			 chief State election administration official, an individual charged with

			 certifying the validity of an election, represents a fundamental conflict of

			 interest that may prevent the official from ensuring a fair and accurate

			 election;

			

				(3)

				this conflict impedes the

			 legal duty of chief State election administration officials to supervise

			 Federal elections, undermines the integrity of Federal elections, and

			 diminishes the people’s confidence in our electoral system by casting doubt on

			 the results of Federal elections;

			

				(4)

				the Supreme Court has long

			 recognized that Congress’s power to regulate Congressional elections under

			 article I, section 4, clause 1 of the Constitution is both plenary and

			 powerful; and

			

				(5)

				the Supreme Court and

			 numerous appellate courts have recognized that the broad power given to

			 Congress over Congressional elections extends to Presidential elections.

			

			3.

			Prohibition on campaign activities by election administration

			 officials

			

				(a)

				In general

				Title III of the Federal

			 Election Campaign Act of 1971 (2 U.S.C. 431 et seq.) is amended by inserting

			 after section 319 the following new section:

				

					

						319A.

						Campaign activities by election

		  officials(a)

							Prohibition

							It shall be unlawful for a

				chief State election administration official to take an active part in

				political management or in a political campaign with respect to any election

				for Federal office over which such official has supervisory authority.

						

							(b)

							Chief State election administration official

							The term chief State

				election administration official means the highest State official with

				responsibility for the administration of Federal elections under State

				law.

						

							(c)

							Active part in political management or in a political

				campaign

							The term active part

				in political management or in a political campaign means—

							

								(1)

								serving as a member of an

				authorized committee of candidate for Federal office;

							

								(2)

								the use of official

				authority or influence for the purpose of interfering with or affecting the

				result of an election for Federal office;

							

								(3)

								the solicitation,

				acceptance, or receipt of political contributions from any person on behalf of

				a candidate for Federal office;

							

								(4)

								the solicitation or

				discouragement of the participation in any political activity of any

				person;

							

								(5)

								engaging in partisan

				political activity on behalf of a candidate for Federal office; and

							

								(6)

								any other act prohibited

				under section 7323(b)(4) of title 5, United States Code (other than any

				prohibition on running for public office).

							.

			

				(b)

				Enforcement

				Section 309 of the Federal

			 Election Campaign Act of 1971 (42 U.S.C. 437g) is amended by adding at the end

			 the following new subsection:

				

					

						(d)

						(1)

							Notwithstanding paragraphs

				(1) through (5) of subsection (a), any person who has knowledge of a violation

				of section 319A has occurred may file a complaint with the Commission. Such

				complaint shall be in writing, signed and sworn to by the person filing such

				complaint, shall be notarized, and shall be made under penalty of perjury

				subject to the provisions of section 1001 of title 18, United States Code. The

				Commission shall promptly notify any person alleged in the complaint and the

				candidate with respect to whom a violation is alleged, and shall give such

				person and such candidate an opportunity to respond. Not later than 14 days

				after the date on which such a complaint is filed, the Commission shall make a

				determination on such complaint.

						

							(2)

							(A)

								If the Commission

				determines by an affirmative vote of a majority of the members voting that a

				person has committed a violation of section 319A, the Commission shall require

				the person to pay a civil money penalty in an amount determined under a

				schedule of penalties which is established and published by the

				Commission.

							

								(B)

								If the Commission

				determines by an affirmative vote of a majority of the members voting that a

				person has committed a violation of section 319A under subparagraph (A) and

				that the candidate knew of the violation at the time such violation occurred,

				the Commission may require such candidate to pay a civil money penalty in an

				amount determined under a schedule of penalties which is established and

				published by the Commission.

							.

			

